IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00344-CV

                    IN THE INTEREST OF J.W., A CHILD



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 17-001284-CV-85


                          MEMORANDUM OPINION


      On May 1, 2019, this Court issued a Memorandum Opinion affirming the trial

court’s order of termination. On May 13, 2019, J.W. filed a motion for rehearing, and we

requested a response to that motion. After reviewing the motion for rehearing and

response thereto, we grant the motion for rehearing. We withdraw our Memorandum

Opinion and Judgment issued on May 1, 2019, and substitute the following in their place.

                                        FACTS

      John W. and Gena T. married in February 2016. Gena T. had two children from

previous relationships. Her parental rights to one child were previously terminated and

the other child lives with his father. John W. did not have any children at the time he
married Gena T. J.W. was born on April 24, 2017, at the home of John W. and Gena T.

After his birth, he was taken to the hospital where he was intubated for respiratory

problems because he aspirated meconium. Soon after his birth, J.W. tested positive for

five controlled substances, and he began experiencing withdrawal symptoms. Gena T.

tested positive for opiates and amphetamine. J.W. began treatment for the withdrawal

symptoms. He remained in the hospital for almost a month and then he was placed with

an unrelated foster family.

                                    MOTHER’S APPEAL

        In presenting this appeal, counsel for Gena T. filed a brief pursuant to Anders v.

California asserting that she has conducted a review of the record and found no arguable

issues to raise on appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967).

        The brief filed meets the requirements of Anders by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. Additionally, Gena T.’s attorney advised her that she had filed the

brief pursuant to Anders, that Gena T. had the right to review the record and file a pro se

response on her own behalf, and provided Gena T. with a copy of the record. Although

given the opportunity, Gena T. did not file a response with this Court.

        The amended order of termination recites that the jury was given the following

instruction with respect to Gena T.:


In the Interest of J.W.                                                               Page 2
        For the parent-child relationship in this case to be terminated with respect
        to [Gena T.], the mother of the child, [J.W.], it must be proven by clear and
        convincing evidence that at least one of the following events has occurred:

        1. [Gena T.] knowingly placed or knowingly allowed the child to remain
           in conditions or surroundings which endangered the physical or
           emotional well-being of the child.
        2. [Gena T.] engaged in conduct or knowingly placed the child with
           persons who engaged in conduct which endangered the physical or
           emotional well-being of the child.
        3. [Gena T.] had her parent-child relationship terminated with respect to
           another child based on a finding that her conduct was in violation of §
           161.001 (b) (1) (D) or (E), Texas Family Code.
        4. [Gena T.] failed to comply with the provisions of a court order that
           specifically established the actions necessary for the mother to obtain
           the return of the child who had been in the permanent or temporary
           managing conservatorship of the Department of Family and Protective
           Services for not less than nine months as a result of the child's removal
           from the parent under Chapter 262 for the abuse and neglect of the child.
        5. [Gena T.] used a controlled substance, as defined by Chapter 481, Health
           and Safety Code, in a manner that endangered the health or safety of the
           child, and (1) failed to complete a court-ordered substance abuse
           treatment program; or (2) after completion of a court-ordered substance
           abuse treatment program continued to abuse a controlled substance.

        In addition, it must be proven by clear and convincing evidence that
        termination of the parent-child relationship would be in the best interest of
        the child. Some factors to consider in determining the best interest of the
        child are:

        1. the desires of the child;
        2. the emotional and physical needs of the child, now and in the future;
        3. the emotional and physical danger to the child, now and in the future;
        4. the parenting ability of the individuals seeking custody;
        5. the programs available to assist those individuals to promote the best
           interest of the child;
        6. the plans for the child of those individuals or by the agency seeking
           custody;
        7. the stability of the home or proposed placement;


In the Interest of J.W.                                                                 Page 3
        8. the acts or omissions of the parent that may indicate that the existing
           parent-child relationship is not a proper one; and
        9. any excuse for the acts or omissions of the parent.

The jury found that the parent-child relationship between Gena T. and J.W. should be

terminated.

        In the Anders brief, counsel analyzes the legal and factual sufficiency of the

evidence to support termination. Counsel acknowledges that only one statutory ground

is necessary to support an order of termination in addition to a finding that termination

is in the children's best interest. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Counsel

further evaluates the legal and factual sufficiency of the evidence to support a finding

that termination was in the best interest of the child. Counsel’s brief evidences a

professional evaluation of the record for error, and we conclude that counsel performed

the duties required of an appellate counsel.

        Due process requires application of the clear and convincing standard of proof in

cases involving involuntary termination of parental rights. In re J.F.C., 96 S.W.3d 256, 263

(Tex. 2002). Clear and convincing evidence is that measure or degree of proof which will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established. See TEX. FAM. CODE ANN. § 101.007 (West 2008). See

also In re C.H., 89 S.W.3d 17, 25-26 (Tex. 2002).

        The Family Code permits a court to order termination of parental rights if the

petitioner establishes one or more acts or omissions enumerated under subsection (1) of


In the Interest of J.W.                                                               Page 4
the statute and also proves that termination of the parent-child relationship is in the best

interest of the child. See TEX. FAM. CODE ANN. § 161.001 (West Supp. 2018); Holley v.

Adams, 544 S.W.2d 367, 370 (Tex. 1976). We agree with counsel’s evaluation that there is

clear and convincing evidence to support termination under Section 161.001 for Gena T.

        Notwithstanding the sufficiency of the evidence to support termination under

section 161.001 (b) (1), we must also find clear and convincing evidence that termination

of the parent-child relationship was in the child's best interest. See TEX. FAM. CODE ANN.

§ 161.001 (b) (2). Evidence that proves one or more statutory grounds for termination

may also constitute evidence illustrating that termination is in the child's best interest.

See In re C.H., 89 S.W.3d at 28. There is a long-standing non-exhaustive list of factors for

a court to consider in deciding the best interest of a child in a termination case. See Holley,
544 S.W.2d at 371-72.

        We agree with counsel’s evaluation that there is clear and convincing evidence

under the appropriate legal and factual sufficiency standards for the jury to have

determined that termination of the Gena T.’s parent-child relationship was in the best

interest of J.W.

        Upon receiving a "frivolous appeal" brief, this Court must conduct a full

examination of all proceedings to determine whether the case is wholly frivolous. See

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988); see also In re

M.A.R., No. 10-10-00237-CV, 2011 Tex. App. LEXIS 3596, at *2 (Tex. App.—Waco May 11,


In the Interest of J.W.                                                                   Page 5
2011, no pet.) (mem. op.). After our review of the entire record and counsel’s brief, we

agree with counsel that there are no plausible grounds for appeal. See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005).

        If Gena T., after consulting with counsel, desires to file a petition for review,

counsel is still under a duty to timely file with the Texas Supreme Court “a petition for

review that satisfies the standards for an Anders brief.”1 See In re P.M., 520 S.W.3d 24, 27-

28 (Tex. 2016).

                                         FATHER’S APPEAL

        John W. argues in two issues that the evidence was insufficient to support the

jury’s predicate parental termination findings under Section 161.001 (b) (1) (D), (E), or (O)

of the Texas Family Code and that the evidence was insufficient to support the finding

that termination was in the best interest of the child. In another issue, John W. argues

that this Court must reverse and remand for a new trial because he objected to the trial

court’s broad-form submission because there was no evidence to support at least one

predicate. Because we find the evidence sufficient to support the jury’s predicate parental

termination findings under Section 161.001 (b) (1) (D), (E), and (O) of the Texas Family

Code, we do not address the broad-form submission issue.




1 We do not address whether counsel’s duty requires the filing of a petition for review or a motion for
rehearing in the Texas Supreme Court in the absence of the client’s professed desire to do so in Anders
proceedings.

In the Interest of J.W.                                                                         Page 6
        The amended order of termination recites that the jury was given the following

instruction with respect to John W.:

        For the parent-child relationship in this case to be terminated with respect
        to [John W.], the Father of the child, [J.W.], it must be proven by clear and
        convincing evidence that at least one of the following events has occurred:

        1. [John W.] knowingly placed or knowingly allowed the child to remain
           in conditions or surroundings which endangered the physical or
           emotional well-being of the child.
        2. [John W.] engaged in conduct or knowingly placed the child with
           persons who engaged in conduct which endangered the physical or
           emotional well-being of the child.
        3. [John W.] failed to comply with the provisions of a court order that
           specifically established the actions necessary for the father to obtain the
           return of the child who had been in the permanent or temporary
           managing conservatorship of the Department of Family and Protective
           Services for not less than nine months as a result of the child's removal
           from the parent under Chapter 262 for the abuse and neglect of the child.

        In addition, it must be proven by clear and convincing evidence that
        termination of the parent-child relationship would be in the best interest of
        the child. Some factors to consider in determining the best interest of the
        child are:

        1.   the desires of the child;
        2.   the emotional and physical needs of the child, now and in the future;
        3.   the emotional and physical danger to the child, now and in the future;
        4.   the parenting ability of the individuals seeking custody;
        5.   the programs available to assist those individuals to promote the best
             interest of the child;
        6.   the plans for the child of those individuals or by the agency seeking
             custody;
        7.   the stability of the home or proposed placement;
        8.   the acts or omissions of the parent that may indicate that the existing
             parent-child relationship is not a proper one; and
        9.   any excuse for the acts or omissions of the parent.



In the Interest of J.W.                                                                  Page 7
The jury found that the parent-child relationship between John W. and J.W. should be

terminated.

Sufficiency of the Evidence

        In the first issue, J.W. argues that the evidence is insufficient to support the

predicate grounds for termination. In conducting a legal sufficiency review in a parental

termination case:

        [A] court should look at all the evidence in the light most favorable to the
        finding to determine whether a reasonable trier of fact could have formed
        a firm belief or conviction that its finding was true. To give appropriate
        deference to the factfinder's conclusion and the role of a court conducting a
        legal sufficiency review, looking at the evidence in the light most favorable
        to the judgment means that a reviewing court must assume that the
        factfinder resolved disputed facts in favor of its finding if a reasonable
        factfinder could do so. A corollary to this requirement is that a court should
        disregard all evidence that a reasonable factfinder could have disbelieved
        or found to be incredible. This does not mean that a court must disregard
        all evidence that does not support the finding. Disregarding undisputed
        facts that do not support the finding could skew the analysis of whether
        there is clear and convincing evidence.

In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (per curiam) (quoting In re J.F.C., 96 S.W.3d
256, 266 (Tex .2002)) (emphasis in J.P.B.).

        In a factual sufficiency review,
        [A] court of appeals must give due consideration to evidence that the
        factfinder could reasonably have found to be clear and convincing.... [T]he
        inquiry must be "whether the evidence is such that a factfinder could
        reasonably form a firm belief or conviction about the truth of the State's
        allegations." A court of appeals should consider whether disputed
        evidence is such that a reasonable factfinder could not have resolved that
        disputed evidence in favor of its finding. If, in light of the entire record, the
        disputed evidence that a reasonable factfinder could not have credited in
        favor of the finding is so significant that a factfinder could not reasonably
In the Interest of J.W.                                                                     Page 8
        have formed a firm belief or conviction, then the evidence is factually
        insufficient.

In re J.F.C., 96 S.W.3d 256, 266-67 (Tex. 2002) (quoting In re C.H., 89 S.W.3d 17, 25 (Tex.

2002)) (internal footnotes omitted) (alterations added).

        Section 161.001 (b) (1) (O) of the Texas Family Code provides that the court may

order termination of the parent-child relationship if the court finds by clear and

convincing evidence that the parent has:

               failed to comply with the provisions of a court order that specifically
        established the actions necessary for the parent to obtain the return of the
        child who has been in the permanent or temporary managing
        conservatorship of the Department of Family and Protective Services for
        not less than nine months as a result of the child's removal from the parent
        under Chapter 262 for the abuse or neglect of the child

        John W. does not challenge that J.W. has been in the permanent or temporary

managing conservatorship of the Department of Family and Protective Services for not

less than nine months as a result of the child's removal from the parent under Chapter

262 for the abuse or neglect of the child. Therefore we will turn to whether John W. failed

to comply with the provisions of a court order that specifically established the actions

necessary for him to obtain the return of J.W.

        The service plan required John W. to:

       maintain a safe and stable home environment
       obtain and maintain a stable and legitimate income
       complete a drug and alcohol assessment and follow recommendations
       contact CPS caseworker at least twice a month and notify CPS within 48
        hours of address and/or phone changes


In the Interest of J.W.                                                                  Page 9
       sign releases of information with service providers in order to allow CPS to
        access information with service providers
       attend supervised visits with J.W. as approved and scheduled by CPS
       complete a psychological evaluation and follow recommendations
       complete a parenting assessment and follow recommendations
       attend individual counseling and follow recommendations including
        parenting classes
       live a criminal free lifestyle

        John W. argues in his brief and in his motion for rehearing that he complied with

the actual terms of the service plan, but that the Department was subjective in

determining what the service plan actually required. John W. contends that the concerns

in In the Interest of N.G., No. 18-0508, 2019 Tex. LEXIS 465 (May 17, 2019) are applicable to

his case. In Interest of N.G., the father complained that the service plan was not specific

enough to put him on notice of what was required for compliance. John W. contends that

his service plan was specific enough, but the Department relied on things that were not

actually part of his service plan to show noncompliance.

        Kelly Allen, with the Department of Family and Protective Services, testified that

John W. did not maintain a safe and stable home environment as required by the service

plan. Allen stated that John W.’s house was extremely cluttered and was unsafe for J.W.

The Department introduced photographs of John W.’s house depicting the condition of

the house. The photographs show that there is little room to walk in the house and that

there are pill bottles, cigarette butts, trash, glass, and other items that would be hazardous

for a toddler.



In the Interest of J.W.                                                                Page 10
        John W. argues that he did maintain stable housing and that the service plan did

not require him to bring up his current residence to Department standards. John W.

maintains that he did not intend to bring J.W. to his current residence, but rather planned

to stay with Gena T.’s sister, sell his house, and then move to Fort Worth. The service

plan required John W. to maintain a safe and stable home environment. John W. had lived

in his home for over thirty years; however, the testimony showed that the home was not

safe for a toddler. Although John W. contends that he did not intend to reside at that

residence with J.W., the service plan required him to provide a safe and stable home

environment. His stated plans to live with a relative and then move to another residence

shows that he did not meet that requirement.

        Allen testified that John W. failed to maintain contact with the CPS caseworker as

required by the service plan. Although John W. attended visits with J.W., he failed to

maintain contact with the Department as required. John W. argues that he did not fail to

maintain contact with the Department because he went to the Department weekly to visit

J.W. However, the service plan required him to contact the CPS caseworker at least twice

a month and notify CPS within 48 hours of address and/or phone changes. Attending

visitation at the Department is not the same as contacting a caseworker twice a month.

Allen testified that when John W. attended visitation Gena T. would not let him speak

with the caseworkers and that there was no meaningful contact with the caseworkers.




In the Interest of J.W.                                                             Page 11
        Allen testified that John W. initially did not attend counseling as required by the

service plan. John. W. began attending counseling, but the Department considered this

requirement inconclusive or incomplete.         Allen stated that the counseling was

unsuccessful and that the counseling notes indicated John W. would struggle to be a

protective parent. The counseling notes stated that John W. would do anything Gena T.

told him to do and that he minimized her substance abuse problems. Allen testified that

John W. did not comply with the provisions of the service plan and that termination was

appropriate.

        Ground O of Section 161.001 (b) (1) does not quantify any particular number of

provisions of the family service plan that a parent must fail to achieve in order for the

parental rights to be terminated or the degree of a parent's conduct that will be deemed

to be a failure to achieve a particular requirement of the plan. See TEX. FAM. CODE ANN.

§ 161.001(b) (1) (O) (West Supp. 2018); In Interest of B.H.R., No. 06-17-00081-CV, 2017 WL
5150852, *5 (Tex. App.—Texarkana, November 7, 2017, no pet.). The record shows that

although John W. did comply with some of the provisions of the service plan, he did not

comply with all of the provisions of the service plan. A finding that John W. failed to

comply with the requirements of the family service plan is supported by legally and

factually sufficient evidence.

        Only one predicate act under section 161.001 (b) (1) is necessary to support a

judgment of termination in addition to the required finding that termination is in the


In the Interest of J.W.                                                             Page 12
child's best interest. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). After this Court issued

its opinion, the Texas Supreme Court decided In the Interest of N.G., No. 18-0508, 2019 Tex.

LEXIS 465 (May 17, 2019). In N.G., the Court stated that:

                When due process requires the heightened standard for termination
        of parental rights by clear and convincing evidence, it follows that due
        process also requires a heightened standard of review of a trial court's
        finding under section 161.001(b)(1)(D) or (E), even when another ground is
        sufficient for termination, because of the potential consequences for
        parental rights to a different child. A parent may be denied the fundamental
        liberty interest in parenting only after they have been provided due process
        and due course of law, and terminating parental rights based on a
        challenged, unreviewed section 161.0001(b)(1)(D) or (E) finding runs afoul
        of this principle. See U.S. CONST. AMEND. XIV, § 1; TEX. CONST. ART. I, § 19.
        When a parent has presented the issue on appeal, an appellate court that
        denies review of a section 161.001(b)(1)(D) or (E) finding deprives the
        parent of a meaningful appeal and eliminates the parent's only chance for
        review of a finding that will be binding as to parental rights to other
        children.

In the Interest of N.G., 2019 Tex. LEXIS 465 *8. The Court concluded that allowing Section

161.001(b) (1) (D) or (E) findings to go unreviewed on appeal when the parent has

presented the issue to the court thus violates the parent's due process and due course of

law rights. Id. at *12. Therefore, we must review the sufficiency of the evidence to

support termination under the predicate grounds in Section 161.0001(b) (1) (D) or (E).

        Sections 161.001 (b) (1) (D) and (E) both require a finding of endangerment. To

endanger means to expose to loss or injury, to jeopardize. Texas Department of Human

Services v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987). The specific danger to a child's physical




In the Interest of J.W.                                                                 Page 13
or emotional well-being need not be established as an independent proposition, but it

may be inferred from parental misconduct. Boyd, 727 S.W.2d at 533.

        When termination of parental rights is based on section D, the endangerment

analysis focuses on the evidence of the child's physical environment, although the

environment produced by the conduct of the parents bears on the determination of

whether the child's surroundings threaten his or her well-being. In the Interest of E.M.,

494 S.W.3d 209, 221 (Tex. App. —Waco 2015, pet. den’d). Section D permits termination

if the petitioner proves parental conduct caused a child to be placed or remain in an

endangering environment. Id. It is not necessary that the parent's conduct be directed

towards the child or that the child actually be injured; rather, a child is endangered when

the environment creates a potential for danger which the parent is aware of but

disregards. Id. Conduct that demonstrates awareness of an endangering environment is

sufficient to show endangerment. Id. In considering whether to terminate parental

rights, the court may look at parental conduct both before and after the birth of the child.

Id. Section D permits termination based upon only a single act or omission. In the Interest

of E.M., 494 S.W.3d at 222.

        Under subsection 161.001 (b) (1) (E), the relevant inquiry is whether evidence exists

that the endangerment of the child's physical well-being was the direct result of the

parent's conduct, including acts, omissions, or failures to act.         Id.   Additionally,

termination under subsection (E) must be based on more than a single act or omission;


In the Interest of J.W.                                                               Page 14
the statute requires a voluntary, deliberate, and conscious course of conduct by the

parent. Id. It is not necessary, however, that the parent's conduct be directed at the child

or that the child actually suffer injury. Id. The specific danger to the child's well-being

may be inferred from parental misconduct standing alone. Id.

        Because the evidence pertaining to subsections 161.001 (b) (1) (D) and (E) is

interrelated, we may conduct a consolidated review. In Interest of M.R.J.M., 280 S.W.3d
494, 503 (Tex. App. —Fort Worth 2009, no pet.).

        J.W. tested positive at birth for five controlled substances, and he experienced

withdrawal symptoms. He was in the hospital for a month before being placed with a

foster family. One parent's drug-related endangerment of the child may be imputed to

the other parent. In Interest of F.E.N., 542 S.W.3d 752, 764 (Tex. App. —Houston [14 Dist.]

2018, pet. den’d). The record shows that Gena T. used illegal substances while pregnant

with J.W. and that John W. was aware of Gena T.’s problems with illegal substances.

        Jennifer Smith, with the Department of Family and Protective Services, testified

that John W. was untruthful with the Department about Gena T.’s addiction and that John

W. was aware of Gena T.’s addiction. Smith further testified that John W. exhibited a:

                pattern of behavior of denial about the extent and the issues that
        [Gena T.] has even with his knowledge of her addiction issues and her
        mental health issues, the fact that she refuses to get help, the fact that there’s
        a criminal element that’s around who’s involved with drugs, and the fact
        that he can’t seem to protect himself much less a child from the pattern of
        behaviors that she brings and he’s not willing to address those. I believe
        that it definitely shows a pattern that he is unable to be protective of his
        child.
In the Interest of J.W.                                                                      Page 15
Smith also testified that John W. stated he did not feel Gena T. posed a danger to J.W. and

that he was only getting a divorce so he could get custody of J.W.

        John W.’s conduct shows that he was aware of the endangering behavior of Gena

T.’s addiction. John W.’s conduct further shows that he was unable to protect J.W. from

the endangering environment. The evidence is legally and factually sufficient to support

termination under the predicate grounds in Section 161.0001(b) (1) (D) and (E).

        Texas case law specifically authorizes broad form submission in parental rights

cases. See Tex. Department of Human Services v. E.B., 802 S.W.2d 647, 649 (Tex. 1990). When

multiple grounds for termination are sought and the trial court submits the issue using a

broad-form question, we must uphold the jury's findings if any of the grounds for

termination support the jury's finding. In re J.T.G., 121 S.W.3d 117, 128 (Tex. App. —Fort

Worth 2003, no pet.).     Because we find that the evidence is sufficient to support

termination on all three predicate grounds, we overrule John W.’s first issue on appeal.

Best Interest

        In the third issue, John W. complains that the evidence is insufficient to support

the jury’s finding that termination is in the best interest of the child. In determining the

best interest of a child, a number of factors have been considered, including (1) the desires

of the child; (2) the emotional and physical needs of the child now and in the future; (3)

the emotional and physical danger to the child now and in the future; (4) the parental

abilities of the individuals seeking custody; (5) the programs available to assist these
In the Interest of J.W.                                                               Page 16
individuals; (6) the plans for the child by these individuals; (7) the stability of the home;

(8) the acts or omissions of the parent that may indicate the existing parent-child

relationship is not a proper one; and (9) any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 372 (Tex.1976); In re S.L., 421 S.W.3d 34, 38 (Tex. App.—

Waco 2013, no pet.). The Holley factors focus on the best interest of the child, not the best

interest of the parent. In re S.L., 421 S.W.3d at 38. The goal of establishing a stable

permanent home for a child is a compelling state interest. Id. The need for permanence

is a paramount consideration for a child's present and future physical and emotional

needs. Id.

        J.W. was under two years-old at the time of trial. He had been placed with the

foster family since his release from the hospital. The record shows that J.W.’s physical

and emotional needs are being met by the foster family. The foster family plans to adopt

J.W. in the event the parental rights of John W. and Gena T. are terminated. The foster

parents have received training and have a family support system.

        John W. was seventy years-old at the time of trial and J.W. is his first child. John

W. testified that he planned to live with Gena T.’s sister for a while if he is given custody

of J.W. so that she can help him. John W. then plans to move to the Dallas/Fort Worth

area where he has family who can help provide a support system for J.W. The jury heard

evidence that John W. is not able to protect J.W. from Gena T. and that he allows Gena T.

to control him. The jury heard evidence that after becoming involved with Gena T., John


In the Interest of J.W.                                                               Page 17
W. allowed persons to live in his home who abused drugs. John W. was also arrested for

domestic violence after an incident with Gena T. and an acquaintance of hers. Although

John W. and Gena T. both testified that they planned to divorce, the jury heard testimony

that the divorce was in name only so that John W. could obtain custody of J. W. We find

that the evidence is legally and factually sufficient to support the jury’s finding that

termination is in the best interest of the child. We overrule the third issue.

Broad-Form Submission

        In the second issue, John W. argues that “if there is evidence to support the jury’s

predicate finding under one ground, the Court must nonetheless reverse and remand for

a new trial, as Father objected to the trial court’s broad-form submission because there

was no evidence to support at least one predicate.” Because we find that the evidence is

sufficient to support termination under all three predicate grounds, we need not address

John W.’s second issue. TEX. R. APP. P. 47.1.

                                       CONCLUSION

        We affirm the trial court’s judgment.




                                                  JOHN E. NEILL
                                                  Justice




In the Interest of J.W.                                                              Page 18
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; Affirmed
Opinion delivered and filed October 9, 2019
[CV06]




In the Interest of J.W.                       Page 19